Pee 0 uk i Aar.
At the. argument of this appeal the court called the attention of the defendant, Herbert Kuvin, a member of the Par of this State, and Boswell S. Nichols, Jr., counsel for defendants-appellants, to certain statements made in their brief to the effect that the trial judge had: (3) “erroneously, through sympathy for plaintiff, strained itself into a wrongful legal decision based on improperly admitted evidence;” (2) “Will the court permit a judge, swayed by sympathy and by improperly admitted extraneous evidence, to substitute its will for that of the clear unambiguous words of the decedent? That is the situation in this case.”; (3) “A reading of the evidence in this case will clearly indicate that the court’s attitude at the time of trial was prejudged and the court was ready to make its decision regardless of the properly and legally admitted evidence produced before it;” and (4) “The decision of the trial court was the result of sympathy towards the plaintiff, Sanford Kuvin, all based on inadmissible or irrelevant testimony.” The attempted explanation of Mr. Kuvin and Mr. Nichols was found by the court to be altogether unsatisfactory. Nor do we find the least support in the record to warrant or justify such scandalous and derogatory statements. In fact, there is an absolute dearth of any rulings by or action of the trial court to support such uncalled for assertions. Therefore, under the authority of In re Glauberman, 107 N. J. Eq. 384 (E. & A. 1930), the brief of the appellants will be expunged from the records of this court and neither the defendant, Herbert Kuvin nor Boswell S. Nichols, Jr., will be permitted to argue the appeal. The defendants are directed to engage other counsel to prepare and submit a proper brief and to argue the appeal.